Citation Nr: 0927589	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-10 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for degenerative intervertebral disk disease of the 
lower lumbar spine prior to December 3, 2008, and from April 
1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from January 1981 to 
October 1984, from December 1990 to April 1991, and from 
December 1994 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision the RO granted 
service connection for a low back disability the RO 
identified as degenerative intervertebral disk disease of the 
lower lumbar spine without evidence of radiculopathy.  The RO 
assigned the disability a 20 percent rating effective from 
March 15, 2004.  The Veteran perfected an appeal from that 
decision as to the disability rating assigned.

In September 2008 the Board remanded the case to the RO for 
further development.  In a February 2009 rating decision, the 
RO granted a temporary total (100 percent) rating for a 
period of convalescence from December 3, 2008 to March 31, 
2009; and continued a 20 percent disability rating effective 
from April 1, 2009, for the service-connected degenerative 
intervertebral disk disease of the lower lumbar spine.  38 
C.F.R. § 4.30 (2008).  The 100 percent rating assigned for 
the period from December 3, 2008 to March 31, 2009 based on 
surgical or other treatment necessitating convalescence is 
not part of the current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to an initial disability 
rating in excess of 20 percent for his service-connected 
degenerative intervertebral disk disease of the lower lumbar 
spine.  The Board has reviewed the claims file and determined 
that further development is necessary prior to adjudicating 
the claim.  For the following reasons, a new examination is 
warranted to determine the level of severity of the veteran's 
degenerative intervertebral disk disease of the lower lumbar 
spine.  

In September 2008 the Board remanded the case to the RO for 
further development.  The Board specifically instructed the 
RO to afford the Veteran an examination of his low back 
disability, given that the age of the information contained 
in the report of the most recent VA examination conducted in 
September 2004 on the matter.  

In November 2008, and subsequent to the September 2008 
remand, the Veteran notified VA that he was scheduled for 
back surgery at a private hospital in early December 2008.  
Private treatment records in early December 2008 show that 
the Veteran was hospitalized and underwent an operation of 
bilateral hemilaminectomy at L4-5 and L5-S1, bilateral medial 
facetectomy at L4-5 and L5-S1, bilateral discectomy at L4-5 
and L5-S1, interbody fusion with autograft and allograft and 
pedicle screw fixation at L4, L5, and S1.  The Veteran was 
discharged five days later that month.

By way of a February 2009 rating decision, the RO granted a 
temporary total (100 percent) rating for a period of 
convalescence from the date of the surgery in December to the 
end of March 2009.  The RO continued a 20 percent disability 
rating assigned effective from April 1, 2009, for the 
service-connected degenerative intervertebral disk disease of 
the lower lumbar spine.  38 C.F.R. § 4.30 (2008).

Review of the claims file shows that pursuant to the Board's 
September 2008 remand, the Veteran underwent VA examination 
in late February 2009 for his service-connected lumbar spine 
disability.  Review of the report of that examination 
indicates that the Veteran was essentially still convalescing 
at the time of the examination, and thus, the examination was 
conducted prematurely for purposes of evaluating the severity 
of the Veteran's low back disability.  

Notably, in the February 2009 examination report the examiner 
described the Veteran's then present condition, noting that 
the Veteran's daily activities were rather markedly impaired 
due to his surgical procedure; and that the Veteran was 
"still in the immediate postoperative period and should be 
able to improve his function."

Given the examiner's statement, essentially indicating that 
at the time of the February 2009 examination the Veteran was 
still convalescing and should be able to improve, another 
examination is necessary to verify the current severity of 
the disability.  38 C.F.R. § 3.327(a) (2008).  It is possible 
that the disability has improved since February 2009 as the 
condition could have stabilized further following 
convalescence after the December 2008 surgery.  It is also 
possible that records could show that the veteran's period of 
convalescence should have been extended.  What is certain, 
however, is that the evidence presently of record does not 
provide an accurate snapshot of the current state of the 
veteran's disability, and another VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2008). 

Prior to any examination, copies of all outstanding records 
of pertinent medical treatment should be obtained and added 
to the record.  Specifically noted in this regard are any 
records form a private neuro surgeon that the veteran 
mentioned in a July 2009 fax recently added to the record.

In view of the foregoing, the Board finds that after 
obtaining any additional records, pertinent VA examination 
should be conducted to determine the current nature and 
severity of the veteran's service-connected degenerative 
intervertebral disk disease of the lower lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant private and/or VA medical 
records not on file of treatment for the 
veteran's low back disability.  
Specifically noted in this regard are 
records from the veteran's private neuro 
surgeon (as noted in the veteran's July 
2009 fax), any VA medical records not on 
file and dated since the February 2009 VA 
examination, and any private treatment 
records in follow-up to the December 2008 
back surgery.

2.  Thereafter, schedule the veteran for 
separate VA examinations by appropriate 
specialists (spine/orthopedic and 
neurologic) to determine the severity of 
the veteran's service-connected 
degenerative intervertebral disk disease 
of the lower lumbar spine, including both 
orthopedic and/or neurologic 
manifestations.  
 
The spine/orthopedic and neurologic 
examiners should provide a detailed review 
of the veteran's current complaints; as 
well as findings as to the nature, extent, 
and severity of symptoms caused by the 
degenerative intervertebral disk disease 
of the lower lumbar spine.  

The spine/orthopedic and neurologic 
examiners should perform all studies 
deemed appropriate, and set forth all 
findings in detail in the examination 
report.  This would include X-rays, MRI 
studies, or EMG/NCS studies, if 
appropriate.  The RO should make the 
claims file available to each of the 
examiners, who should review the entire 
claims folder in conjunction with their 
examinations.  The examiners should 
indicate this fact in the examination 
reports.  Each examiner should provide a 
complete rationale for any opinion offered 
in the respective examination reports as 
to the nature and extent of severity of 
the orthopedic and neurologic 
manifestations of the service-connected 
degenerative intervertebral disk disease 
of the lower lumbar spine.  If an examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The nerve examination should report all 
findings and note all associated symptoms, 
including those compatible with sciatic 
neuropathy, such as characteristic pain 
and demonstrable muscle spasm, absent 
ankle jerks, or other neurological 
findings appropriate to the site of the 
diseased disc or discs concerning the 
lumbosacral spine.  

The neurological examiner should 
specifically comment as to whether the 
veteran has incapacitating episodes 
associated with his service-connected low 
back disorder, and if so, document the 
frequency of such incapacitating episodes.  
This must include a specific statement as 
to the total duration of any 
incapacitating episodes during the past 12 
months for the spine disability.  For 
purposes of evaluation, an incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome requiring bed rest 
prescribed by a physician, and treatment 
by a physician.  The examiner should 
discuss the effect the veteran's 
lumbosacral spine disorder has upon the 
veteran's daily activities.

The spine (orthopedic) examination should 
report all findings and note all 
associated symptoms of the service-
connected low back disability.  The 
orthopedic examiner should provide the 
range of motion of the spine in degrees.  
The examiner should note all symptoms such 
as pain, stiffness, or aching in the area 
of the spine affected by injury, as well 
as muscle spasm, guarding, or abnormal 
gait.  The examiner should note the 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness, and any additional disability 
due to these factors.  The examiner should 
discuss, separately, the effects on the 
veteran's daily activities by his service-
connected residuals of a herniated disc.

3.  After the examination, the RO must 
readjudicate the claim under review.  If a 
benefit sought is not granted, please 
issue the veteran and his representative a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
the veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

